Por cuanto, en este pleito se cobra a los demandados el importe de varios pagarés vencidos, suscritos por ellos;
Por cuanto, los demandados opusieron como única de-fensa a esa reclamación que el término de vencimiento de esas obligaciones había sido prorrogado de mutuo acuerdo hasta una fecha posterior a la presentación de la demanda;
Por cuanto, los demandados no comparecieron en el jui-cio, y por tanto no presentaron prueba de su única defensa;
Por cuanto, en estas condiciones el pleito resulta frívola su apelación ;
Por tanto, por el expresado motivo accedemos a la solici-tud del apelado y desestimamos la apelación.